Citation Nr: 0326721	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include eligibility for Chapter 35 
benefits based on a grant of service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for 20 years and retired in 
February 1962.  He died in May 1999 at the age of 76.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In March 2001, the Board remanded 
the case to the RO for further development.  The RO has 
completed the requested development and returned the case to 
the Board.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims for the cause of 
the veteran's death and educational benefits has notified her 
of the information and evidence necessary to substantiate her 
claims.

2.  The veteran died in May 1999.  According to the 
Certificate of Death (as amended), the immediate cause of the 
veteran's death was listed as sepsis due to pneumonia.  
Dilated cardiomyopathy, renal insufficiency, and severe 
peripheral vascular disease were listed as "other 
significant conditions contributing to death but not related 
to cause."

3.  At the time of the veteran's death, service connection 
had been established only for hemorrhoids, rated at zero 
percent disabling. 

4.  The disorders that resulted in the veteran's death, to 
include sepsis and pneumonia, had their onset long after 
service and are unrelated to the veteran's military service 
or any incident thereof.

5.  The preponderance of the evidence establishes that the 
veteran's heart disease was not the cause of his ultimate 
demise.

6.  The veteran's service-connected hemorrhoids disorder did 
not cause his death or contribute materially or substantially 
to the cause of death.


CONCLUSIONS OF LAW

1.  Neither heart disease, sepsis nor pneumonia was incurred 
in or aggravated by active service, and heart disease may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1337, 5103(a), 5103A (West 
2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003). 

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 
5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2003).

3.  The criteria for eligibility for Chapter 35 benefits 
based on a grant of service connection for the cause of the 
veteran's death is not demonstrated.  38 U.S.C.A. §§ 1310, 
5103(a), 5103A, 3501 (West 2002); 38 C.F.R. §§ 3.312, 3.807 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that her husband 
experienced an irregular heartbeat while on active duty, 
which caused dilated cardiomyopathy, which ultimately lead to 
his death.  Although the death certification indicates that 
the veteran died of pneumonia, she asserts that his heart 
condition had been getting worse and that his death was 
related to his heart problems.  It is also contended that she 
is eligible for Chapter 35 (Survivors' and Dependents' 
Educational Assistance) benefits based on a grant of 
entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Benefits Based on the Cause of the Veteran's 
Death

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for cardiovascular disease may be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2003).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a lung disorder, 
heart disease, or sepsis.  The service separation examination 
showed premature ventricular contractions (PVCs), but was not 
considered disabling.  Organic heart disease was ruled out at 
that time.  A normal clinical evaluation of his respiratory 
system was reported.  In addition, there is no indication of 
any in-service history of heart disease, pneumonia, or 
sepsis.

Post service medical records show no complaints or treatment 
related to heart disease, a respiratory disorder, or sepsis 
for many years after service.  In 1979, he was treated for 
angina pectoris and PVCs.  In 1982, he underwent a coronary 
bypass.  In 1984, he filed a claim for a  heart condition, 
which was denied by rating decision dated in February 1985 on 
the basis that no organic heart disease was shown in service 
or within the presumptive period.  The RO also noted that 
PVCs were a "finding" and not a ratable entity.  By 
decision dated in September 1985, the Board also denied the 
veteran's claim for heart disease.  

The veteran died in June 1995, with the cause of death listed 
on the death certificate as sepsis due to pneumonia.  In an 
amended death certification, the cause of death remained 
sepsis due to pneumonia but dilated cardiomyopathy, renal 
insufficiency, and severe peripheral vascular disease were 
added as "other significant conditions contributing to death 
but not related to cause."

In June 1999, the appellant filed the current claim, which 
was denied by rating decision dated in January 2000.  She 
maintained that the amended death certificate included heart 
disease (dilated cardiomyopathy) as another cause of death 
and that she was entitled to benefits.

First, contrary to the appellant's contention, the amended 
death certificate did not indicate that the veteran died of 
heart disease.  Rather, a careful reading of the amended 
death certificate indicates that dilated cardiomyopathy was 
one of three diseases listed as "contributing" to death.  
The three additional disorders were added to the section of 
the death certificate (#112) where they were considered 
"significant" conditions but "not related to the cause."  
Therefore, the amended death certificate did not, in fact, 
change the "cause" of death.  The cause of the veteran's 
death is still listed as sepsis due to pneumonia.  

Next, the Board will consider whether the veteran's already 
service-connected disability (in this case hemorrhoids) 
caused or contributed substantially or materially to cause 
death.  In finding that it did not, the Board places 
significant probative value on the absence of complaints of 
or treatment for hemorrhoids during the veteran's final 
hospitalization.  There is no evidence of rectal bleeding of 
any kind or other symptomatology that could be associated 
with the veteran's ultimate demise of sepsis due to 
pneumonia.  

In addition, the Board will consider the question of whether 
the conditions which caused his death - identified as sepsis 
due to pneumonia on the death certification - were incurred 
in or aggravated by military service.  A review of the 
relevant clinical evidence of record, including the service 
medical records, does not contain any evidence which would 
lead to a conclusion that service connection for sepsis or 
pneumonia is warranted.  In this regard, the service medical 
records do not contain findings indicative of sepsis, 
pneumonia, or a respiratory disorder.  

Further, there is no evidence of sepsis or a respiratory 
disorder for many years after service separation.  Medical 
records dated in the 1970s show that the veteran underwent an 
electrocardiogram, which was within normal limits.  There was 
no mention made of a respiratory disorder or sepsis.  In a 
1984 private history and physical, it was noted that the 
veteran had dyspnea on exertion but there was no diagnosis 
made with respect to a chronic respiratory disorder.  A 1986 
VA examination report reflects a normal respiratory system, 
indicating to the Board that there was no evidence of a 
chronic respiratory disorder for at least 20 years after 
service separation.  Additional medical evidence reveals 
complaints of and treatment for a heart disorder but there is 
no mention of a chronic respiratory disorder or sepsis.  The 
absence of a diagnosis related to the causes of the veteran's 
death (pneumonia and sepsis) for many years after military 
discharge fails to support a finding of continuity of 
symptomatology.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
pneumonia and sepsis to active military service, despite the 
appellant's contentions to the contrary.  The mere 
contentions of the appellant as to a medical nexus, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate the veteran's conditions with an 
event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

In addition, the Board will consider whether the veteran's 
heart disorder (characterized as dilated cardiomyopathy) was 
related to a cardiac arrhythmia noted in service.  To this 
end, the Board places significant probative value on a 
December 2002 VA medical opinion, undertaken specifically to 
address the issue on appeal.  After reviewing the claims 
file, including the service medical records, the reviewing 
physician noted that there was 

absolutely no evidence that the veteran 
had any condition, including the noted 
PVCs which played any role whatsoever in 
the veteran's death, some 38 years after 
his discharge in apparent good health.

Citing a medical text, he reported that infrequent PVCs were 
commonly found even in young persons, and increased with age.  
He referenced that sporadic PVCs in young persons with normal 
hearts did not seem to affect outcome adversely, but there 
was a significant risk of subsequent cardiac death in 
underlying heart disease.  Nonetheless, he opined that there 
was 

absolutely no possibility that [the 
veteran] had SIGNIFICANT PVCs at age 39, 
which then remained clinically silent 
until his death.  Moreover, even if we 
speculate that he had significant PVCs in 
service, there is still no evidence 
whatsoever that a cardiac arrhythmia 
played any role in [his] demise.  
Therefore, there is absolutely no 
likelihood that [the veteran's] death was 
due to any factors which arose from his 
active military duties.

The Board places greater probative weight on this objective 
medical evidence of record, which specifically concluded that 
there was no relationship between the veteran's in-service 
cardiac arrhythmia and his death in 1999, than the 
appellant's uncorroborated assertions that the veteran's 
death was related to the in-service cardiac arrhythmias.  The 
appellant lacks the medical expertise to establish a 
diagnosis of heart disease or to determine that it was 
related to the veteran's death.  Accordingly, the Board finds 
that the appellant has failed to produce any competent 
evidence which would tend to show a connection between the 
in-service cardiac arrhythmia and the cause of the veteran's 
death.  

Further, the appellant's lay hypothesizing as to matters 
requiring medical expertise, in the absence of any 
independent supporting clinical evidence from a physician or 
other medical professional, cannot support her claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The appellant has offered no 
medical evidence in support of her contention, nor has she 
claimed that she was told by any medical professional that 
that was the case.  Accordingly, as there is no 
"independent" objective medical evidence of record to 
support the appellant's contention, the Board finds the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death must be denied.  

Entitlement to Educational Benefits

For the purposes of entitlement to Survivors' and Dependents' 
Educational Assistance (Chapter 35) benefits, the surviving 
spouse of a veteran or serviceperson will have basic 
eligibility if the following conditions are met:  If the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability; or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or died as a result of a service-
connected disability; or (if a serviceperson) is on active 
duty as a member of the Armed Forces and now is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a foreign Government or power.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. § 3.807 (2003).  In this case, the 
veteran's surviving spouse, has limited her claim for 
eligibility for Chapter 35 benefits based on a contention 
that the veteran died as a result of a service-connected 
disability, this decision will not address any of the other 
bases for eligibility for such benefits.  It is not alleged 
or shown that there is an additional ground for eligibility 
for these benefits.

As the claim for entitlement to service connection for the 
cause of the veteran's death has been denied for the above-
stated reasons, her claim for entitlement to Chapter 35 
benefits based on a grant of entitlement to service 
connection for the cause of the veteran's death must also be 
denied.

Finally, in denying the appellant's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicating which portion of that information and 
evidence, if any, is to be provided by the appellant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the appellant.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the appellant informed of its actions 
to develop the record, of the need for her to submit specific 
types of competent evidence that would substantiate her claim 
and of the specific reasons for denying her claim.  

By virtue of the information contained in the January 2000 
rating decision, the February 2000 statement of the case, and 
the supplemental statement of the case issued during the 
pendency of the appeal, the appellant and her representative 
were told what evidence was needed to support a claim for 
cause of death.  Further, the RO notified her by letter dated 
in June 2003 of her due process rights and that she needed to 
submit evidence in support of her claim.  She was told what 
evidence had already been submitted, that she should provide 
the name and location of any other medical evidence and the 
approximate dates of care, and that VA would assist her in 
obtaining this evidence.  In July 2003, she responded that 
she had no further evidence or information to submit in her 
appeal.  

Next, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, the 
claim was remanded in March 2001 in order to associate 
medical records from the veteran's final hospitalization with 
the claims file, which was done.  In addition, the claims 
file was referred to a VA medical examiner specifically to 
address the issue on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

Entitlement to Chapter 35 benefits based on a grant of 
service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



